                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DAVID DARNELL NELSON, JR.,

                          Plaintiff,
      v.                                                 Case No. 19-cv-1380-pp

DAQUELA M. PAYNE, LORI KNUTSMAN,
PETER J. MARIK, NEIL THORSON,
and MILWAUKEE POLICE OFFICER,

                        Defendants.
______________________________________________________________________________

      ORDER SCREENING AMENDED COMPLAINT (DKT. NO. 11) AND
                             DISMISSING CASE
______________________________________________________________________________

      On September 29, 2020, the court screened David Darnell Nelson, Jr.’s

complaint under 42 U.S.C. §1983, dismissed it because it failed to state a claim

and allowed him to file an amended complaint by October 23, 2020. Dkt. No.

10. On October 22, 2020, the court received the amended complaint, which is

now before the court for screening. Dkt. No. 11.

I.    Federal Screening Standard

      As the court explained in the first screening order, it must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).


                                        1

           Case 2:19-cv-01380-PP Filed 01/22/21 Page 1 of 8 Document 12
      In determining whether the amended complaint states a claim, the court

applies the same standard that it applies when considering whether to dismiss

a case under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851

F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State

Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must

include “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough

facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).




                                          2

         Case 2:19-cv-01380-PP Filed 01/22/21 Page 2 of 8 Document 12
II.   Screening the Amended Complaint

      A.      Allegations in the Complaint

      The original complaint alleged false arrest and/or false imprisonment,

excessive force, unconstitutional strip-searching, kidnapping and retaliation.

Dkt. No. 10 at 5–8. The amended complaint excludes the claims of excessive

force, retaliation, strip-searching and kidnapping, but reiterates the plaintiff’s

allegations of false arrest or false imprisonment.

      The plaintiff alleges that on July 15, 2019, “[his] agent Daquela M.

Payne, her supervisor Lori Knutsman, Peter J. Marik and Neil Thorson,” along

with a John Doe Milwaukee Police Officer, arrested him “for non-criminal

things” and put him in the Milwaukee Secure Detention Facility (MSDF). Dkt.

No. 11 at 2. The plaintiff says that he did not violate any state, federal or city

laws. Id. He asserts that he is not required to agree with the Department of

Community Corrections rules “by law by not signing to the agreement.” Id. He

alleges, however, that Payne, Knutsman and Thorson tricked him into signing

“the Rules of Extended Supervis[i]on” and threatened to “lock me up in prison”

if he did not sign them. Id. The plaintiff says he signed the rules because he did

not want to be locked up in prison. Id.

      The plaintiff alleges that there are “rules, polic[ie]s and procedures” that

govern bringing a probationer into custody and setting limits on the length of

time a probationer may be held in custody. Id. at 3. He states that in 2018, he

was discharged from Milwaukee County Case Number 2012CF001222 (sexual

assault of a child with no use of force). Id. The plaintiff says that the victim lied


                                          3

           Case 2:19-cv-01380-PP Filed 01/22/21 Page 3 of 8 Document 12
to him about her identity and age, and that even though he did not rape her,

because they had intercourse he was punished with five years. Id. The plaintiff

asserts that he suffered from mental disorders such as post-traumatic stress

disorder and obsessive/compulsive disorder, and that he should not have been

charged or convicted because he was suffering from disorders that “change[d]

[his] mind, will and emotions,” that he was “not [him]self” and that he has

trouble concentrating and thinking correctly. Id. He says that because of this

disorder, his agent (presumably Payne) wanted him to complete a sex offender

treatment program. Id. The plaintiff says he refused because he “could not and

would not complet[e] the program any way. So why bother.” Id.

      The plaintiff says he asked Payne and Knutsman for assistance setting

up Supplemental Security Income (SSI), but “they refuse to help me.” Dkt. No.

11 at 3. He states that the defendants instead “locked [him] up in MSDF and

revorcated [sic] [him] for 2 years.” Id. The plaintiff alleges that he was ordered

to serve the full length of his imprisonment, rather than the 15% sentence he

believes he should have to serve. Id. He says that the defendants discriminated

against him and violated Wisconsin Administrative Code by making him serve

more than 15% of his sentence in custody. Id. at 4. The plaintiff seeks damages

of $100 million and asks that the court “terminate the Defendant and charge

them of false imprison[ment] and discriminat[]ing [against] there clients.” Id.

      B.      Analysis

      In the order screening the original complaint, the court noted that the

plaintiff appeared to be trying to state a claim for either false arrest or false


                                          4

           Case 2:19-cv-01380-PP Filed 01/22/21 Page 4 of 8 Document 12
imprisonment under the Fourth Amendment. Dkt. No. 10 at 5 (citing cases).

The court explained that a probation officer, like Payne, needed “only a

reasonable suspicion that the probationer violated a probation term to issue an

apprehension request.” Id. at 5 & n. 1 (citing Alston v. City of Madison, 853

F.3d 901, 911 (7th Cir. 2017), Knox v. Smith, 342 F.3d 651, 657 (7th Cir.

2003), and Wis. Admin. Code §DOC 328.27(2)). The court told the plaintiff that

in his amended complaint, he needed to explain whether Payne lacked

reasonable suspicion that he violated the conditions of his extended

supervision. Id. at 9.

      The amended complaint does not explain whether Payne had reasonable

suspicion to believe that the plaintiff violated the conditions of his supervision.

He says that he did not violate any state, federal or city law. But he also states

that he refused to participate in a sex offender treatment program in which his

agent told him to participate. As the court explained in the order screening the

original complaint, the plaintiff’s failure to participate in that program—if the

conditions of his supervision required his participation—would have provide

reasonable suspicion under the Fourth Amendment for Payne to take the

plaintiff into custody. Id. at 6. The plaintiff’s own allegations suggest that

Payne acted within her authority as the plaintiff’s probation agent when she

took him into custody for failing to attend the sex offender treatment program.

      The plaintiff also alleges that Payne, Knutsman and Thorson forced him

to sign rules of extended supervision under threat of imprisonment. Perhaps

the plaintiff is alleging that he never agreed to the extended supervision


                                         5

         Case 2:19-cv-01380-PP Filed 01/22/21 Page 5 of 8 Document 12
conditions—that he signed them only to avoid imprisonment and thus that he

could not have been incarcerated for violating conditions to which he did not

voluntarily agree.

      Regardless of whether the plaintiff is arguing that he did not violate the

conditions of supervision or whether he is arguing that he never agreed to

those conditions and thus was subject to an invalid revocation, the plaintiff

may not proceed on those claims in this §1983 lawsuit. The court previously

explained that if the plaintiff was “challenging the fact that he is in prison or

how long he will be in prison,” he had to raise those challenges in a habeas

corpus petition. Dkt. No. 9 at 10 (citing Heck v. Humphrey, 512 U.S. 477

(1994)). The same rule applies to his challenge to the conditions of his extended

release, see Savickas v. Walker, 180 F. App’x 592, 594 (7th Cir. 2006) (citing

Heck and Williams v. Wisconsin, 336 F.3d 576, 579–80 (7th Cir. 2003)), and

his challenge to the revocation of his supervision or the length of imprisonment

he faced from revocation, see Bowman v. Dubois, No. 17-CV-1513-PP, 2018 WL

4178180, at *4 (E.D. Wis. Aug. 30, 2018) (citing Moran v. Sondalle, 218 F.3d

647, 650–51 (7th Cir. 2000)). The plaintiff may not bring any of those

challenges in a lawsuit under §1983. The proper way to bring those challenges

is for the plaintiff to file a petition for habeas corpus under 28 U.S.C. §2254.

Until the plaintiff successfully invalidates the conviction or the revocation, he

may not pursue damages against the defendants for claims related to his

conviction, sentence or revocation.




                                         6

         Case 2:19-cv-01380-PP Filed 01/22/21 Page 6 of 8 Document 12
       The plaintiff also alleges that the defendants violated Wisconsin

Administrative rules or Department of Corrections regulations when they

sentenced or reincarcerated him. Section 1983 protects against federal

constitutional violations, not violations of state law or departmental regulations

or practices. See Wells v. Caudill, 967 F.3d 598, 602 (7th Cir. 2020); Estate of

Simpson v. Gorbett, 863 F.3d 740, 746 (7th Cir. 2017). The plaintiff may not

proceed on a claim alleging violations of Wisconsin laws or regulations.

       Nor does the plaintiff state a claim against Payne and Knutsman for not

helping him set up his SSI. The Constitution does not require probation officers

to help supervisees apply for benefits. While the plaintiff may be frustrated at

the fact that Payne and Knutsman refused to help him with something that

was probably a struggle for him, their refusal (if they did refuse) did not violate

federal law or the Constitution.

III.   Conclusion
       The court ORDERS that this case is DISMISSED without prejudice. The

clerk will enter judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).




                                          7

         Case 2:19-cv-01380-PP Filed 01/22/21 Page 7 of 8 Document 12
      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 22nd day of January, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        8

        Case 2:19-cv-01380-PP Filed 01/22/21 Page 8 of 8 Document 12
